index number control number tam-119858-98 apr catbom tt a be internal_revenue_service national_office technical_advice_memorandum taxpayer's name taxpayer's address taxpayer's ein tax_year s involved conferences held taxpayer district_director issue for purposes of computing the alternative_minimum_tax of the internal depletion preference under sec_57 revenue code those exploration and development costs required to be capitalized and amortized over years under sec_56 a does the adjusted_basis of mineral_property include facts taxpayer is engaged in the business of quarrying aggregate taxpayer uses the pursuant to sec_611 and sec_613 taxpayer calculates either for use in the manufacturing of concrete and asphalt or for use as basic fill material and is subject_to the jurisdiction of the district_director percentage_depletion method to determine its allowance for depletion depletion on a property-by-property basis using the lesser_of percent of gross_income or percent of taxable_income from each property exploration_costs which under sec_616 regular_tax purposes taxpayer capitalized percent of the costs deducted for regular_tax purposes under sec_616 purposes taxpayer under sec_56 capitalize the sec_616 development and exploration_costs and amortize those costs over ten years taxpayer also incurred mining development and in accordance with sec_291 for alternative_minimum_tax it deducted for was required to for regular_tax purposes taxpayer included in the adjusted_basis of the mineral_property the development and exploration_costs deferred under sec_291 purposes taxpayer included in its mineral_property adjusted_basis the costs required to be capitalized under sec_56 sec_57 taxpayer uses the adjusted_basis of the mineral_property which includes those costs required to be capitalized under sec_56 in computing the depletion preference item under for alternative_minimum_tax law _ analysis sec_55 of the code imposes in addition to the other amt an alternative_minimum_tax of the tentative_minimum_tax for the taxes imposed by subtitle a equal to the excess if any taxable_year over the regular_tax for the taxable_year sec_55 taxable_income amti the taxable_year determined with the adjustments provided in sec_56 and sec_58 and increased by the items of tax preference provided in sec_57 of the code defines the term alternative minimum as the taxable_income of the taxpayer for sec_56 a of the code provides that with respect to each mine or other natural_deposit other than an oil geothermal well of the taxpayer the amount allowable as deduction under sec_616 regard to sec_291 in computing the regular_tax for costs paid_or_incurred after december and amortized ratably over the ten year period beginning with the taxable_year in which the expenditures were made a a applies is determined in accordance with the treatment provided in sec_56 the adjusted_basis of any property to which section shall be capitalized determined without under section or a gas a or sec_57 provides that for purposes of the amt for each sec_614 property the excess of the depletion deduction allowable under sec_611 over the adjusted_basis of the property at the end of the taxable_year determined without regard to the depletion deduction for the taxable_year item_of_tax_preference is an sec_616 provides that there shall be allowed as a deduction in computing taxable_income all expenditures paid_or_incurred during the taxable_year for the development of other natural_deposit if paid_or_incurred after the existence of ores or minerals in commercially marketable quantities has been disclosed a mine or generally the amt is intended to operate as a tax system that is separate and independent from regular_tax system this separate and parallel nature of the amt but parallel to the is further described in the general explanation of the tax_reform_act_of_1986 an alternative system --for structure of minimum_tax as most purposes the tax_base for the new alternative_minimum_tax is determined as though the alternative_minimum_tax were a separate and independent income_tax system refers to for purposes of the alternative_minimum_tax the existence of a loss is determined with regard to the items that are includible and deductible for minimum_tax not regular_tax purposes footnote omitted a loss of the taxpayer from an activity for example where a code provision thus in certain instances the operation of the alternative_minimum_tax as a separate and independent with tax system is set forth expressly in the code respect to the passive loss provisions for example sec_58 provides expressly that limitation for minimum_tax purposes all minimum_tax adjustments to income and expense are made and regular_tax deductions that are items of tax preference are disregarded in applying the in other instances however where no such express statement is made congress did not intend to imply that similar adjustments were not necessary thus for example for minimum_tax purposes it was intended that sec_1211 limiting capital losses be computed using minimum_tax basis that sec_263a requiring the capitalization of certain depreciation_deductions to inventory apply with regard to minimum_tax depreciation_deductions and that sec_265 relating to expenses of earning tax-exempt_income apply with regard only to items excludible from alternative_minimum_taxable_income staff of the joint_committee on taxation 99th cong general explanation of the tax_reform_act_of_1986 comm print although the bluebook does not technically rise to the level is authored by the this is particularly true when the staff views of legislative_history because it congressional staff and not by congress such explanations are entitled to great respect n are consistent with the other evidence of legislative intent that is present amti as taxable_income determined with certain specified adjustments and increased by tax preference items with the language in the bluebook and confirms that amti 765_f2d_665 rivera v commissioner t c of the code which defines sec_55 7th cir is consistent is computed using the same methodology used in computing taxable_income the separate and parallel system was formally adopted by the internal_revenue_service in sec_1_55-1 a of the income_tax regulations which was published in provides that except as otherwise provided by statute regulations or other published guidance all internal_revenue_code provisions that apply in determining the regular taxable_income of a taxpayer also apply in determining the amti of the taxpayer this regulation consistent with the principle that the amt is a separate and parallel system mining_property has a separate adjusted_basis under the regular_tax system and the amt system further the adjusted_basis of mining_property is affected by whether development costs are currently deducted or capitalized and amortized over a number of years a deduction under sec_616 capitalized and amortized ratably over years for amt purposes under sec_56 basis of the depletable_property is determined on the basis of the treatment provided in sec_56 in the present case under sec_616 the determination of regular_tax and amt adjusted_basis will reflect the different regular_tax and amt treatment of those costs accordingly if a taxpayer deducts its development costs under sec_56 the adjusted developments costs allowed as for regular_tax purposes must be as although it is clear that mining_property has both a regular_tax and an amt adjusted_basis the question to be addressed is -which of the two must be used in computing the sec_57 depletion preference depletion preference equals the extent to which the sec_611 deduction exceeds the adjusted_basis of the property sec_57 a provides only that the as discussed above the amt is a separate parallel tax therefore the adjusted_basis of the mining_property for system purposes of computing the amt depletion preference should be the equivalent of the adjusted_basis for purposes of determining amt gain_or_loss upon a disposition of that property included in amti upon a disposition of mining_property is determined in accordance with the amt adjusted_basis not the regular_tax adjusted_basis is preference to be used to compute the sec_57 depletion accordingly the amt adjusted_basis gain_or_loss the contrary argument to our position is that the regular_tax adjusted_basis should be used to compute the preference because the depletion preference existed prior to and was unchanged by the separate parallel amt system to the inception of the separate parallel amt system as enacted by the tax_reform_act_of_1986 the depletion preference was that is prior oc fue -s- computed by comparing the difference between the regular_tax depletion deduction and the regular_tax adjusted_basis the language describing the preference did not change from the language that described the pre-1987 depletion preference thus arguably it would be improper to now use the amt adjusted_basis in computing the depletion preference which cross-references sec_1016 and the regulations thereunder for purposes of determining the adjusted_basis of the property used to compute the depletion preference and was promulgated prior to the inception of the separate parallel amt system arguably lends support to the argument that the regular_tax adjusted_basis must be used to compute the preference further sec_1_57-1 however as noted above the amt is not an add-on tax see sec_1 55-l a measured exclusively by amounts excluded or deducted under the regular_tax system a separate independent tax_base where the adjustments provided in sec_56 and sec_58 are taken into account and any deduction or exclusion from income that is disregarded depletion preference has not changed the system under which the preference is computed has changed dramatically thus while the language used to describe the a tax preference item under sec_57 rather it is is prior to taxpayers had a single regular_tax depletion under the amt system there is the depletion preference was deduction under sec_611 designed to remove the tax_benefit of that sec_611 deduction to the extent of any excess_depletion ie depletion in excess of basis parallel depletion deduction under sec_611 that may be larger or smaller than the regular_tax sec_611 deduction in order for the amt system to appropriately remove the tax_benefit of excess_depletion the depletion preference should equal the extent to which the amt depletion deduction exceeds amt adjusted_basis the enactment of the separate and parallel amt system that section is not applicable to the extent it requires the regular_tax adjusted_basis to be used in computing the depletion preference further because sec_1_57-1 was promulgated prior to a separate and thus conclusion in computing the depletion preference under section the alternative_minimum_tax adjusted_basis which accordingly any amount deducted for amt purposes under a includes any costs capitalized under sec_56 used sec_611 that exceeds the amt adjusted_basis of the depletable_property is treated as to the amt preference for years subsequent to the year in which the mining development costs are incurred adjusted_basis further for purposes of computing the depletion an item_of_tax_preference and is subject including the to be i sec_1g portion of the adjusted_basis attributable to the development costs under sec_611 is to be reduced by the amount deducted for amt purposes to be given to a copy of this technical_advice_memorandum is sec_6110 temporary or final of the code provides that it the taxpayer may not be used or cited as precedent regulations pertaining to one or more of the issues addressed in this memorandum have not yet been adopted memorandum will be modified or revoked by the adoption of temporary or final regulations to the extent the regulations are inconsistent with any conclusion in the memorandum see section dollar_figure of rev however a technical_advice_memorandum involving a continuing transaction generally is not revoked or modified retroactively if the taxpayer can demonstrate that the criteria in section dollar_figure of revproc_99_2 are satisfied 1999_1_irb_73 therefore this proc f4
